DETAILED ACTION
	This is in response to the application filed on January 15th 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/15/21, 9/14/21, 1/28/22, 7/19/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. US 2017/0249355 A1.

	Regarding claim 1, Kang discloses:
receiving, by a first electronic device in an Internet of Things (IoT) network, a first query from a user (Fig. 1, paragraphs 6 and 69; the “electronic devices” are not merely computers but are IoT devices – see paragraphs 58 and 61);
identifying, by the first electronic device, whether the first electronic device is capable of generating a complete response to the first query (paragraphs 6 and 70-73, Fig. 1);
based on identifying that the first electronic device is capable of generating the complete response to the first query, processing, by the first electronic device, the first query to generate the complete response to the first query, and transmitting, performing or outputting the generated complete response to the user (paragraphs 6, 71-73, Fig. 1; also see paragraph 87 which explicitly teaches determining whether the first electronic device 200 includes data required for performing the command/task); and 
based on identifying that the first electronic device is not capable of generating the complete response to the first query (paragraphs 7-8 and 73-74, Fig. 1), transmitting, via the IoT network, the first query to a second electronic device in the IoT network that is capable of generating the complete response or a partial response to the first query (also see paragraph 90, Fig. 3 steps 320-340 and Fig. 4).

Regarding claim 2, Kang discloses identifying one or more electronic devices in the IoT network that are within a vicinity threshold distance away from the first electronic device and that are capable of generating the complete or partial response to the first query (paragraph 68); and transmitting the first query to one of the identified one or more electronic devices that are within the vicinity of the first device (Fig. 1).

Regarding claim 3, Kang discloses the identifying whether the first device is capable of performing the complete response to the first query based on capability parameters of the first electronic device (consider capability of device – see paragraph 135, Fig. 4).

Regarding claim 4, Kang discloses based on the first electronic device being identified to be capable of generating only the partial response to the first query, processing a portion with respect to the partial response to generate the partial response with respect to the first query and transmitting a control signal, to the second electronic device, requesting that the second electronic device process one or more remaining portions with respect to the first query in order to generate a remaining response with respect to the first query (paragraphs 10, 12 teach transmitting “part of the query”, Figs. 3-5 show forwarding query to second device to complete, also see paragraph 109 which teaches a second device processing part of the query); and 
based on the first electronic device being identified as not being capable of generating the complete response nor the partial response to the first query, transmitting a control signal, to the second electronic device, requesting the second electronic device to process the first query in order to generate a complete response with respect to the first query (determine whether first device can process, when incapable, send to second device – see Figs. 1 and 3, paragraphs 6-8 and 70-74).

Regarding claim 5, Kang discloses based on the first device being identified to be capable of generating the partial response to the first query, identifying the second device capable of generating the remaining response with respect to the first query, and transmitting the first query to the identified second device, based on function parameters of a plurality of devices in the IoT network (consider functional parameters of devices when identifying device to send query to – see Fig. 4, paragraphs 136-137).

Regarding claim 6, Kang discloses transmitting a control signal requesting to generate the remaining response with respect to the first query to the identified second device (transmit part of query to second device – see paragraph 115), and transmitting a control signal requesting to transmit the remaining response with respect to the first query generated by the second device to the first device (send command signal to second device – see Fig. 5, paragraphs 155-159).

Regarding claim 7, Kang discloses receiving the remaining response from the second device (Figs. 1, 5); generating the complete response with respect to the first query by combining the partial response with respect to the first query generated by the first device and the remaining response with respect to the first query received from the second device and providing the complete response to the user (combine responses to output to user – paragraphs 108-110 and Fig. 8).

Regarding claim 8, Kang discloses based on the user being identified to be within a threshold distance from the first electronic device, providing the complete response to the user (the output is a display – paragraphs 69, 82, 94; so a response is provided to the user only when a user is within a threshold distance – a close enough distance to see/read the display).

Regarding claim 9, Kang discloses based on the first electronic device being identified as not being capable of generating the complete response to the query, identifying the second device capable of generating a complete response with respect to the first query (Fig. 3), identifying the second electronic device capable based on functionable parameters of the devices in the IoT network (Fig. 4); transmitting the first query and information corresponding to the first query to the identified second device (Fig. 1); transmitting to the second device, a control signal requesting the second device process the first query in order to generate the complete response with request to the query, based on the first query and the information corresponding to the query (send command signal to second device – see Fig. 5, paragraphs 155-159); and providing the complete response to the user (Fig. 1).

Regarding claim 12, Kang discloses the capability parameters comprise at least one of a device type, device id, hardware specification, connection attributes or service availability (capability or state of device teaches at least hardware specification, connection attribute, or service availability – see Fig. 4, paragraphs 135-137; also see paragraph 292 which explicitly discloses determining based on “battery state”, “network state”, etc.).

Regarding claim 13, it is a device claim that corresponds to the method of claim 1.  Since Kang teaches a device including a memory and processor (see Fig. 2) to perform the method, this claim is rejected for the same reasons given above.

Regarding claims 14-20, they correspond to the previously presented dependent claims 2-8, and therefore are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Franchitti US 2019/0171438 A1.

Regarding claim 10, Kang discloses based on the second electronic device being unable to generate the remaining response with respect to the first query according to the functional parameters of the plurality of electronic devices in the IoT network, reporting information that the complete response with respect to the first query cannot be generated to a service provider (external device provides negative response – paragraphs 73-74 and 86; based on functional parameters – see Fig. 4); and
generating, by the first electronic device, the complete response to the first query (Fig. 1).
Kang does not explicitly disclose: receiving, by the first device, updates of a service related to the first query from the service provider; upgrading by the first device, functions based on the updates of the service received from the service provider; and generating the response based on the upgraded functions.  But it is known in the art to dynamically reconfigure a networking device and specifically update/upgrade a device via over the air software updates.  Franchitti explicitly disclose sending an update/upgrade from a service provider to a device and using the update to provide the requested capability (see paragraph 157, Fig. 3 and paragraph 165, Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to include an update process as taught by Franchitti.  Franchitti teaches that by updating devices, network nodes can provide solutions to business problems (see paragraphs 4-5 and 128).  Franchitti teaches this can be done automatically thereby increasing efficiency and saving user/administrator time (paragraph 132).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and Franchitti in view of Sundararaman et al. US 2020/0050949 A1.

Regrading claim 11, Kang discloses a complete response with respect to the first query being identified as not being able to be generated (negative response – paragraph 73), generating, by the first electronic device, the complete response (first device responds – Fig. 1) and providing, by the first electronic device, the complete response with respect to the … query to the user (Fig. 1).
Kang does not explicitly disclose based on after upgrading functions based on the updates of the service and generating … the response using the upgraded functions.  However this is taught by Franchitti as discussed above.  The same motivation to combine.
The combination of Kang and Franchitti does not explicitly disclose requesting, by the first device, a second query related to the first query to the user and receiving, by the first device, the second query.  However this is taught by Sundararaman as a digital assistant (first electronic device) requesting additional information from a user related to a first query and receiving the additional information as a second query (paragraph 67).  Sundararaman teaches the system is then able to successfully respond to the user query (paragraph 67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kang and Franchitti to request more information from a user as taught by Sundararaman for the purposes of responding to a user query.  Sundararaman suggests that by receiving additional information from the user, the system can successfully respond to the user (paragraph 67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Alders et al. US 2018/0341643 A1 discloses a smart speaker that provides responses to user queries including sending the query to a second network device in order to respond to the user query (abstract, paragraph 35, Fig. 1D).
Sporkert et al. US 2014/0007075 A1 discloses updating service functionality over a network (abstract).
Boyer US 2018/0349376 A1 discloses that a cognitive system queries a user for additional information in order to successfully resolve a user query (paragraph 92, Figs. 4, 6).
Taparia et al. US 2020/0135200 A1 discloses sending user queries from a first device to a second device (abstract, Fig. 2B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D RECEK/
Primary Examiner, Art Unit 2458                                                                                                                                                                                           (571) 270-1975